Title: To John Adams from Louisa Catherine Johnson Adams, 18 February 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John





18-26 Feb 1819


Feby. 18th The Evening brought my expected guests or rather a small part of them and on the whole the party appeared to enjoy themselves tolerably well—The night was fearfully cold and my company left me early on account of the complaints of the Coach men who refusd to wait for them—We are drawing near a conclusion and I certainly shall not regret it—Some Music and some dancing—
19 Went out and paid 25 Morning visits—Mr. A did not get home to dinner till 1/2 past seven o’clock and we went at little after night to a Ball at Mr. Gales’s—Should have passed a pleasant evening if I had not been fatigued with a political conversation from a Western Member in which I was again forced to repeat I had nothing to do with affairs of State—returned home in a heavy Snow Storm—
20 Mr. A. was engaged to dine with Messr. Otis McKlane and Ogden and I went by earnest entreaty to dine with the French Minister—We had a pleasant party and the evening was unusually brilliant and the party as usual sociable—Madame is a Woman of superior mind and I believe essentially good—She has been for many years living in a confined society and suddenly removed to a situation which calls for much excition—Her manners are not of the first order of fine polish but there is a bonhommie about her irrisistably attractive to our good people and excalculated for our region. She is universally beloved and does much good in charities—Mr. Ogden and Mr Otis who had entertained a party at Dinner were a little elevated by their hospitality and the former contributed not a little to the out diversion of the company—Saturday is the only leisure day and many of our noble legislators use or abuse it as they please—Mr N. told me the Treaty was signed at which I was much rejoiced knowing how much Mr. A. had laboured to get any thing like an amicable arrangement between the two Countries—and in this business we have had a steady friend—I danced one dance with Mr. N.—Mrs. Clark called and sat with me sometimes her husband is a little better.
21 Arose late and did not go to Church but went and paid ten visits which had long been due took Mrs. Smith with me to see Mrs. Frye who we found pretty well—Mr. Bailey called in the evening and Mrs. Smith passed the day with me—Mr. Crawford has been dangerously ill but is much better—Miss Monroe the daughter of the President is likewise sick of the scarlet fever which has produced great alarm in the family. She is at a boarding school in Philadelphia and the last accounts are favourable—Miss Buchanan passed the day at Mrs McKim, who is likewise indisposed—
22 Received morning visits until three o clock and dispatched cards of invitation for another dinner on Thursday—In the evening went to the Ball at Crawfords Hotel in honour of Washington’s Birth day—The President was there but not Mrs. Monroe on account of her daughters indisposition—The Ball was thin the members of Congress storing their dollars to give the English Minister a Ball in preference to celebrating their national féte. The supper was handsome—The decoration’s heavy, the transparency a carricature, and the room badly lighted—Everything was quietly conducted and no appearance of disorder—I had the honor of being led down to Supper by Genl Brown and was seated at the head of the table between the Ladies of the Foreign Ministers—The Treaty was sent into the Senate this morning, and Mr Otis who accompanied me to the Ball (Mr A. Having dined with Mr Simkins of South Carolina) told me that Mr. King pronounced it the best treaty ever made in this Country, and it would pass through the Senate with great eclat—We returned home immediately after Supper Mr. A. having a bad headache I had an opportunity of seeing the two most dashing Ladies we have here to great advantage—The one is an American Lady lately returned from France as she says quite Parisian—A perfect hoyden about 25 who married an old Gentleman of 80 who died lately who left her a claim upon some land, in Louisiana to the amount of half a million (which it is said Congress will never pay) of Dollars—She is remarkably ugly, ridiculously excentric, and forever displaying her naiveté at the expence of modesty and decorum—She has been a Widow but a short time and is in colours, dancing; and seeking  every opportunity of amusement with the most indefatigable industry—The Other is an English Lady generally thought handsome, stiff in her manners, awkward in her gait, and apparently correct in her morals, but is grossly indelicate in her dress, and so foolish and insipid in her conversation, that she is by far the most insupportable of the two—the one perpetually offends the ear, the other disgust the eye and distresses the eye; and mantles the cheeck with the blush of shame—from the first we seek refuge in the hope that no one has heard her folly but ourselves, from the other there is no resource but averted looks and a dread of meeting the eyes of those who surround her, and whose contemplation can only add to our confusion—They danced facing one another in a Cotillion, and would have afforded an excellent carricature for the pencil of Bunbury.
23d Feby. The Supreme Court is now quite the fashion and is thronged every day with Ladies—Mr. Webster is universally admired and spoken of with delight—I believe I mentioned him in my journal of last winter—he is a man of great ability and solidity perhaps not possessing the brilliancy of native genius so much as  acquired talent, strong conception, clearness, and precision, and that sedateness of manner, which enforces respect and insures admiration—He was answered by Mr Hopkinson who forms a striking contrast to the above mentioned gentlemen, in person, continuance, manner, and I should suppose disposition—He is a man of lively, nay brilliant wit, subtle, shrewed, and possessing that sort of genius, which makes it impossible to confine himself within a common or beaten track, catching at straws to shew his ingenuity, and ever following the sophistical doctrines of an unsteady imagination, not properly balasted by a sound and correct judgement—He is quick and penetrating, but incapable of the slow process of cool dispationate investigation, and will seize upon the first bright idea to work up into a theory, which no one can maintain but himself—He is a delightful companion, full of animation, poetry, and music—I have taken the liberty of drawing this sketch as being possessed of some of the failings (without the merits that counterbalance them) and qualities which I represent—He is much admired as a speaker but more as a Lawyer—Mr. Wirt is to speak tomorrow—the question between the State of Maryland & the U.S. Bank—Mr. Wirt Mr Pinkney and Mr Webster for the Bank Mr. Martin Mr. Jones & Mr Hopkinson for Maryland—The cause will last some days and Mr P. closes—It is said that the presence of the Ladies has the happiest effect upon the oratatorical powers of the Gentlemen of the bar and that the cause will probably be very fully argued with a view to their especial gratification—The Senate have taken up the Seminole question and the Report was read to day—As there are several ex––Governors in that respectable body they think their dignity impeached by the Genl’s Letters to Govr Raban and must support the latter for the sake of good fellow-ship—A Ball in the evening at Mrs. S. Peters in honour of the Birth day which Mr A. and myself declined—Miss Buchanan went with her Cousin Mr. Rogers—
24 Went to the Supreme Court and heard Mr. Wirt with whom I was much pleased as a speaker—What shall I say of him? he is a man formed to bask in the sunshine of a Court—with eloquence to captivate, and manners calculated to win applause—ambitious and vain, desiring every thing contented with nothing, and ever insatiate of praise—As a family man his conduct is perfectly meritorious, and I have never heard a breath against him—These are observations originating entirely with myself, and founded solely on the slight opportunities I have had of becoming acquainted with his character and all liable to be retracted upon a nearer intimacy—Mr. Jones answered and is said to have made the best speech on the question but he had the worst side to maintain—his voice was so monotonous, and his manner so heavy, I could not wait to admire; and left the Court to those possessing more patience—he is proverbial for his indolence, and his manner certainly ratify’s the report—It was thought singular that the District Attorney should be engaged in opposition to the Attorney Genl. of the U.S. in a cause in which the Government was concerned—Paid a number of visits and returned home to dinner—Mr. Rogers dined with us and Mr A., Mr. Rogers, myself, and Mary Hellen, went to hear Mr. Artiguenave who performed very well—He will not meet with much encouragement here I believe—My health is becoming quite good again and every body tells me I am growing fat—Miss Buchanan not well—
25 A Snow Storm all day—company of 17 at dinner instead of 22—The party Mr. B. Vaughan Mr: P. Vaughan Mr. Harris Mr. Worcester, Mr. Ingersoll Mr. Parrott Mr. Little Mr. Law, Mr Silsbee Mr. Hale Mr Rogers Mr. Artiguenave Mr Upham & Mr. Baily—An odd sort of mixed dinner I sat between Mr. Vaughan & Mr Law the former of whom compared me to Susannah between the elders—Mr Vaughan you know Mr Law has all the wild excentricity of genius with an extraordinary degree of its enthusiasm for a man of his age—He was very solicitous to have me read a Book which he has written against the doctrine of original sin called Instinctive Impulses I told him if he would not insist upon my conversion I would but I a little doubted the principle point on which he grounds his theory which is that all our natural Impulses are good, and that it is education alone that occasions the corruption which we so often meet with in the world—If in fact our natural impulses are uniformly good, why are we our earliest impressions would be virtuous, and this gift of reason would guard us against assaults of temptation most effectually; and that strong sense of wrong or that secret monitor we call conscience and from which we can never fly would not have been implanted in us to warn us against the danger of gratifying our passion’s—or indulging the propensities attendant on our imperfect natures—
This is the subject altogether beyond my depth and I am thankfull that the weakness of my intellect has ever proved a shield against the admission of scepticism in any shape & that my faith grows hourly stronger as I grow older and draw nearer to “that bourne from whence no traveller returns"—He is a good man and his book inculcates universal benevolence and charity throughout the world—Much discourse about the Author of Junius’s Letters Mr. V. who had known Sir Phillip Francis said he did not think he was the author but Mr. Law who had likewise known him in the East Indies appeared to have no doubt of the fact—They left us early and we went to a Ball at Mrs. Bagots
26 Went to a Ball given to Mr. & Mrs. Bagot in honour of them and expressing the high esteem of Congress and the Inhabitants of the City and George Town—Mrs. Bagot opened the Ball with the Country dance of Yankee doodle and would only dance with Americans—The decorations consisted of an Arch across the Centre of the room decorated flowers and and lighted with a number of Candles and at each end of the room a transparency one with the name of Mrs. Bagot and the other Mr. Bagot—The idea was not brilliant and I could not help thinking of that part of the marriage ceremony which say "what God has joined together let no man put asunder" This was clumsey and tasteless but passed off without notice by any one but myself. Mrs. Bagot was led down to supper and I had the honour of following with Mr. B. the supper was handsome and Mr. B. made a handsome address to the publick on the occasion—It was short, forcible, and neat and clothed in elegant language altogether appropriate—he was excessively agitated and evidently felt the full force of the compliment—The Band struck up God save the King, and immediately after Yankee doodle and the Ladies retired from Table that the Gentlemen might sup—We left the Ball directly Mr. A having a bad head ache—The Speaker would not go before because he said it was a bad precedent and a great many person’s are of the same opinion—I will only say that the French Minister has rendered services so important to this Country & I hope he will meet with the same attention as he is a true and honest friend and has much influence with his Court—The Treaty has produced a wonderful sensation and is another proof that real unassuming ability will confound intrigue—Station is nothing when unsupported by splendid Talent and this is its only solid basis A great Nation will never submit to be long cajoled by party faction’s and will learn to appreciate and value real unadulterated merit—My husband now stands on the highest pinnacle of elevation for he can conscientiously say he has deserved well of his Country and I desire no other reward—May my Children walk in his steps and may their greatest ambition be to go and do likewise Then indeed I shall have cause to be proud—with such a husband and such Son’s I may raise my head with thankfulness to my maker and say "Lord! now let thy Servant  depart in peace for I have been greatly blessed”—Tickets of invitation were issued to see the Launch of the 74 lately built here at which such great offence has been taken that the tickets have been recalled to appease the public indignation—The tickets had been issued in consequence of some little robberies having been committed last year I omitted to say that the supper tables at the Ball were ornamented with small frigates bearing the joint Flags of America and England which give rise to many good jest, and some good wishes—Who could of anticipated such an event two or three years since—It will have a good effect in England and teach them to send us respectable people—Com Porter was not there—he say’s the English cannot like him—
My Cold is getting better slowly—All the family wellWith great Respect &ca—







